UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1455



PETER NWANAKHAN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-636-992)


Submitted:   March 19, 2007                 Decided:   March 29, 2007


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert L. Oswald, NOTO & OSWALD, Washington, D.C., for Petitioner.
Rod J. Rosenstein, United States Attorney, Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peter   Nwanakhan,     a    native    and   citizen   of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.*

            Nwanakhan    challenges      the     Board’s   finding     that       his

testimony was not credible and that he otherwise failed to meet his

burden of proving his eligibility for asylum. We will reverse this

decision only if the evidence “was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution,”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citations omitted), and we uphold credibility

determinations if they are supported by substantial evidence.

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

            We   have   reviewed   the    administrative      record        and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Nwanakhan failed to

establish   past    persecution    or    a     well-founded   fear     of    future

persecution as necessary to establish eligibility for asylum.                     See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is


     *
      Nwanakhan does not challenge the denial of relief under the
Convention Against Torture, and therefore, this claim is abandoned.
See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(holding that failure to raise a challenge in an opening brief
results in abandonment of that challenge).

                                       - 2 -
on   the   alien   to   establish   eligibility   for   asylum);   INS   v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).            Moreover, as

Nwanakhan cannot sustain his burden on the asylum claim, he cannot

establish his entitlement to withholding of removal. See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”).

            Accordingly, we deny Nwanakhan’s petition for review. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                    - 3 -